Citation Nr: 1522757	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in August 2011 for additional development.

In November 2010 the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing.  A transcript of his testimony is of record.


FINDING OF FACT

The Veteran's anxiety and dysthymic disorders are caused by the fear of hostile military activity he experienced while serving on active duty in Vietnam.


CONCLUSION OF LAW

The Veteran's anxiety and dysthymic disorders were incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally claimed service connection for PTSD.  As discussed in the August 2011 Board remand, the appeal has been recharacterized as one of entitlement to service connection for any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran has been variously diagnosed as having an anxiety disorder, dysthymic disorder, a mood disorder, a personality disorder, an adjustment disorder, and other psychiatric disabilities.  While this decision focuses on the Veteran's anxiety and dysthymic disorders, which were diagnosed by a December 2011 VA examiner, the Board notes that at no point has any mental health treatment provider determined that symptoms caused by any particular psychiatric disorder could be differentiated (and the December 2011 examiner made specific findings on that point).  As such, the Board is considering the Veteran's entire psychiatric disability picture.

The Veteran served in Vietnam between April 1971 and March 1972.  As discussed in the Board's prior remand, he reports serving at the communications center in Saigon, a fact supported by his service records, including his Department of Defense Form 214 (DD 214).  Per his November 2010 testimony, as well as various written statements that are included in the record, he has described experiencing general mortar attacks and enemy fire, seeing body caskets, and being in fear of opposing military forces.  Cf. 38 C.F.R. §3.304(f)(3) (indicating that, for purposes of PTSD, a stressor that is found adequate by a VA psychiatrist and is related to the Veteran's fear of hostile military or terrorist activity, need not be confirmed if consistent with the places, types, and circumstances of his service).  The Board previously determined those stressful experiences to be consistent with his service in Vietnam.  See Board Remand, August 2011, at 4.  

With respect to the etiology of the Veteran's anxiety and dysthymic disorders, the December 2011 examiner opined that "it is least as likely as not that the Veteran's Anxiety Disorder and Dysthymic Disorder are related to his conceded stressor of fear of hostile military or terrorist activity, as manifested by exposure to artillery and body bags, as well as duty in close proximity to combat."  Thus, there is evidence of a nexus between the Veteran's service and his anxiety and dysthymic disorders.

With evidence of an in-service psychiatric injury, a current disability, and an etiological relationship between the two, service connection for a psychiatric disability characterized as anxiety disorder and dysthymic disorder is warranted.  Holton, 557 F.3d at 1366.

The Veteran does not have a diagnosis of PTSD under the criteria of the Diagnostic and Statistical Manual (DSM-IV), and has not had such a diagnosis at any time during the period on appeal.  38 C.F.R. § 4.125.  Although there are references in the record to PTSD (a March 2008 "provisional" diagnosis of PTSD; an August 2011 treatment note of a "past history" of PTSD), the record does not include an actual diagnosis of that disability.  Rather, there are multiple specific findings that PTSD is not present.  For example, his treating psychiatrist, M.S.O., made such determinations in September 2008, November 2009, and November 2010.   The December 2011 VA examiner made specific findings that the Veteran's symptomatology did not meet the criteria for a PTSD diagnosis under DSM-IV.  As such, service connection for PTSD may not be granted.  38 C.F.R. § 3.304(f).  


ORDER

Service connection for an acquired psychiatric disorder manifested by anxiety and depression is granted.


____________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


